Title: To George Washington from William Heath, 19 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands January 19. 1782.
                  
                  The inclosed information I had yesterday from Isaac Colton, the person mentioned therein.  He says, such was the conversation in September and October last at Mr Motts tavern where he quartered, and which was a principal rendezvous of the Pennsylvania refugees.  Whether those miscreants have given over their plan or not, I cannot say—but have thought it my duty to communicate it to your Excellency.  Colton further informs me, that since he has been confined in our provost he has had conversation with one Ephraim Eyers, formerly of Brookfield in Massachusetts, but has since been in the service of the enemy, taken prisoner, and is now in provost.  Eyers informed Colton that he was of opinion, the Enemy would early this Spring cross the lakes, and that they would be joined by the Vermonteers and others in the northern quarter.  Eyers is an arch, shrewd fellow, but whether he has any grounds for his opinion I cannot say.
                  I have directed the clothier to employ all the country tailors who come in first, to make up the clothing of the 10th Massacusetts regiment, and as soon as it is done, the men who have had the small-pox shall march for Albany; and I will write to colonel Tupper, who is now at home on furlough, to repair to Albany and take the command; unless he should have gone to Boston to settle his accounts.
                  The inclosed is copy of a letter which I received the last evening from Boston.  Major Lunt has received orders from the committee to distribute the clothing equally to the regiments of the line of the Common wealth.  Why the legislature did not comply with the late recommendation of Congress, and what their intentions are, I know not more than what is contained in the inclosed.  I wish to know your Excellency’s opinion on the matter.  Major Lunt is not, in his instructions, directed to ask the opinion or advice of any person, but to issue the clothing—whether for this year or for the last, or how it is to be charged, is not mentioned:  He has promised me he will not however issue any part of it until I have an answer from your Excellency, which I request as soon as you may think convenient.  An equal number of articles drawn from the store to such as may be received, may be returned again; but how is regularity to be preserved in the ordinance and system?
                  Inclosed is a letter from general Schuyler respecting a captain Duncan, who was tried by a general court-martial composed of militia officers, appointed by general Stark.  I wish your opinion and direction on the proposal of general Schuyler.  I must confess, for my own part, I never place much confidence in such people, or wish to have to do with them.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  I am this moment informed that major John Porter of the 6th Massachusetts regiment, is gone to France.  I wish to be informed whether he had leave from your Excellency or Congress for so doing.
                  
                  
                     W.H.
                     
                  
                Enclosure
                                    
                     
                        Dear General
                        Boston, December 21. 1781.
                     
                     We have forwarded to the care of Major Lunt, fifteen hundred and forty pair of shoes, thirteen hundred and ten blankets, thirteen hundred and thirty-five shirts, fourteen hundred and eighty-nine pair of hose, and nine hundred hats, for that part of the continental army raised by this Commonwealth.  We thought it our duty to inform your honor our reason the above mentioned clothing was not ordered into the continental store.  The general court did not comply with the late recommendation of Congress, respecting clothing the continental army.  We shall forward about two thousand suits of clothing for the relief of the troops raised by this state, in about four weeks.  We are exceeding sorry it has not been in our power to forward the winter clothing sooner.  Your honor’s thorough knowledge of the state our public finances have been in, prevents our writing more fully on that subject.  We are with great respect and esteem, Your honor’s most humble servants
                     
                        Wales and Davis, Committee Supplies
                     
                  
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Albany January 5th 1782
                     
                     Your favor of the 26th ult. I had the honor to receive on the 30th.  Please to accept my best thanks for your attention to my recommendation in favor of the party left with me.
                     If Arnold had any sensibility left he would not have ventured to expose him self on a new scene, where people will speak and act without that restraint, which was imposed upon them at New York, I shall not be surprized to learn that he meets with the insults due to his Infamy even in the Theatres.
                     Captain Holt Dunham of the nine months men of this state was convicted by a Court martial of some improper intercourse with the enemy and sentenced (as I am informed) to imprisonment during the war; which I have promised to do If his relations who are Staunch whigs, will become his security and that he will become a secret agent for us, both of which he has promised to do, he has family bond and as he is sensible and enterprizing, he can be useful in that line.  Should you think 
                        It not improper to pardon him on these conditions I will test his fidelity, in such a manner that he cannot Injure us should he be insincere, before I place any important confidence in him.
                     Please to accept the compliments of the season.  I am Dear Sir with every wish for your health & happiness and with truth & Esteem Your most Obedient Servant
                     
                        Ph: Schuyler
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Janry 19th 1782
                     
                     One Isaac Colton of Springsfield, who has been some time with the enemy, says—While in New York some time in the month of October last, at Mr Mott’s tavern, the sign of the horse, near the bowry, where he quartered, he heard a conversation at several times between one Vernon, formerly Sheriff of Chester county, State of Pennsylvania, one Phersner, and one William Mattock of the same county—laying a plan to take the life of General Washington, and to seize governor Reed and convey him to New York.  Phersner offered Mattock two thousand guineas to take the life of general Washington, which they imagined could be best effected in Philadelphia some evening when he was going to or from his quarters.  Colton does not know whether Mattock undertook or not.  He said he thought he could effect it, but that the sum was not enough, as he must leave his country.  One George Davis of Chester county thought it might be effected.  For taking governor Reed five hundred guineas were offered, and a party was sent, among whom were George St Clair, Robert Barlow, one Davis, and one Smith—Four or five of the party went, but did not succeed.
                     
                  
                  
               